NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

OWEN D. DENSON, JR., aka HIKIM     )
SHABAZZ,                           )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-1479
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Owen D. Denson, Jr., pro se.


PER CURIAM.

             Affirmed. See Denson v. State, 181 So. 3d 490 (Fla. 2d DCA 2015) (table

decision); Denson v. State, 140 So. 3d 586 (Fla. 2d DCA 2013) (table decision); Denson

v. State, 70 So. 3d 593 (Fla. 2d DCA 2011) (table decision); Harris v. State, 777 So. 2d
994 (Fla. 2d DCA 2000).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.